Mr. Justice Farmer, dissenting: The assessment of the lot as a whole was directly contrary to the plain command of the statute, and in my opinion was not a mere irregularity which was waived by not objecting to confirmation, but the assessment was void and the court was without jurisdiction to confirm it. (Howe v. People, 86 Ill. 288; Biggins’ Estate v. People, 193 id. 601; Hamilton v. Fond du Lac, 25 Wis. 493; Langlois v. Cameron, 201 Ill. 301; Cooley on Taxation, 280, 734-736.) The duty of levying the assessment is conferred by statute upon certain officers specially designated and appointed for that purpose, and I do not think a court of equity has jurisdiction to assume the performance of said duties. Crane v. Janesville, 20 Wis. 305.